Citation Nr: 0626055	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the urethra. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from October 1979 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002, May 2003, 
and April 2005 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her March 2006 substantive appeal (Form 9), the veteran 
requested a Travel Board hearing for the issue of service 
connection for transitional cell carcinoma.  The veteran's 
request for a Travel Board hearing on this issue remains 
unsatisfied because it was not associated with her claims 
file until after the May 2006 Travel Board hearing conducted 
before the undersigned, and it was not mentioned during the 
course of the hearing.  This hearing must be scheduled at the 
RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 
3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Further development is also needed on the veteran's claim for 
service connection for a right knee disability.  The 
veteran's in-service records report complaints of knee pain 
and swelling in February and March 1981, and a fall in 
November 1983.  

Post-service records dating from 1992 report complaints of 
right knee pain, and in February 2003, the veteran was 
diagnosed with chondromalacia, as a "result of an in-service 
fall."  The record also contains diagnoses of right leg pain 
due to diabetic neuropathy or unknown etiology, however.  The 
VA must provide a medical examination or medical opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d).  In this case, a medical examination is needed to 
determine whether the veteran's right knee disability is 
related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make the necessary 
arrangements to schedule the appellant 
for a Travel Board hearing for the 
transitional cell carcinoma service 
connection claim at the RO and notify her 
of the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

2.  The veteran should be scheduled for a 
VA examination to determine whether she 
has a right knee disability, and, if so, 
the examiner should state whether it is 
"at least as likely as not (a 50 percent 
or greater degree of probability) that 
the right knee disability is related to 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be noted 
in the report.

3.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).





